Plaintiff in error, Will Oglesby, was convicted on a charge of unlawfully transporting intoxicating liquor, and his punishment fixed at confinement for 30 days in the county jail and a fine of $75. From the judgment rendered on the verdict, March 1, 1924, he appealed by filing in this court on June 21 a petition in error, with case-made. The Attorney General has filed a motion to dismiss the appeal, on the ground and for the reason that no notices of appeal were ever served on the clerk of the court or the prosecuting attorney in this case as is required by law. An examination of the record discloses that the motion to dismiss is well taken. The appeal herein is therefore dismissed. *Page 38